PER CURIAM.
The petitioner sought a redetermination of an income tax deficiency assessed against it for the year 1930. The proceeding was consolidated for hearing by the Board of Tax Appeals with proceedings involving deficiency assessments made against E. D. Flynn and W. W. Cleveland, as assignees of the petitioner.' The facts pertinent to the questions involved in the instant case are set out in the opinion rendered in the case of Flynn v. Commissioner of Internal Revenue (C. C. A.) 77 F.(2d) 180; the petitioner in the instant case being the taxpayer transferor referred to in that opinion.
The petitioner contends: (1) That, in the circumstances disclosed in the statement referred to, the amount received by it in 1930 under the award of the Mixed Claims Commission was not taxable income; and (2) that that amount was not taxable against petitioner. for 1930, because petitioner was on the accrual basis of accounting, and its rights under the award accrued prior to the year 1930.
Following the decision rendered in the above-cited case, both those contentions must be adversely disposed of.
The petition is denied.